Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

	Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ioannou (U.S. Patent Publication 2020/0066361).

Claim 1. A storage device, comprising: a memory (Memory array 202, Ioannou Fig 2, also shown as 312 Ioannou Fig 2); a circuit (comprising control circuit 205 and memory array 202, Fig 2. Also shown as 308 Fig 3) configured to (configured to is functional language) shift and combine read threshold voltage offsets into a joint read voltage threshold offset (Determining gTVS, group threshold voltage shift values, and offsets of memory cells [0008]. Repeating loop gTVS and group offset values Δ1 and Δ2 taught in Ioannou [0009]); and a controller (control circuit 205) configured to (configured to is functional language) store the joint read voltage threshold offset in the memory (offset is stored in controller memory 314 Fig 3).

Claim 2. The storage device of claim 1, wherein the memory includes a read voltage threshold register, and the controller is configured to store the joint read voltage threshold offset in the read voltage threshold register (offset is stored in controller memory 314 Fig 3).

Claim 3. The storage device of claim 2, wherein the read threshold voltage offsets are associated with inconsecutive memory locations of the read voltage threshold register (read threshold voltage offsets are associated with groups with a direction of change thus are associate inconsecutive memory locations of the read voltage threshold register, Ioannou claim 8).

Claim 4. The storage device of claim 1, wherein the controller further configures a data structure in the memory including a shift value for each of the read threshold voltage offsets (shift values denoted by Δ, Δ1 and Δ2 taught in Ioannou [0009]), and wherein the circuit is configured to (configured to is functional language) shift the read threshold voltage offsets according to the shift values (as addressed in Ioannou [0009]).

Claim 5. The storage device of claim 4, wherein the data structure further includes a threshold count associated with the shift values (counter piter 514 Fig 5), and wherein a number of the read threshold voltage offsets in the joint read voltage threshold offset is equivalent to the threshold count (Piter is the number of iterations which is equivalent to the threshold count).

Claim 6. The storage device of claim 4, wherein each of the shift values in the data structure is associated with a page type (gTVS is associated with a page type, Iouannou [0008]).

Claim 7. A storage device, comprising: a memory (Memory array 202, Ioannou Fig 2, also shown as 312 Ioannou Fig 2); and a controller (control circuit 205, Fig 2, also shown as 308 Fig 3) configured to (configured to is functional language) shift and combine read threshold voltage offsets into a joint read voltage threshold offset (Determining gTVS, group threshold voltage shift values, and offsets of memory cells [0008]. Repeating loop gTVS and group offset values Δ1 and Δ2 taught in Ioannou [0009]), and to store the joint read voltage threshold offset in the memory (offset is configured to be stored in controller memory 314 Fig 3).

Claim 8. The storage device of claim 7, wherein the memory includes a plurality of read voltage threshold registers (registers in 314 Fig 3), and the controller is configured to store the joint read voltage threshold offset in one of the read voltage threshold registers (controller 308 Fig 3 sotres the joint read voltage threshold offset in one of the registers of 314 Fig 3).

Claim 9. The storage device of claim 8, wherein the read threshold voltage offsets are associated with inconsecutive memory locations of the one of the read voltage threshold registers (read threshold voltage offsets are associated with groups with a direction of change thus are associate inconsecutive memory locations of the read voltage threshold register, Ioannou claim 8).

Claim 10. The storage device of claim 7, wherein the controller further configures a data structure in the memory including a shift value for each of the read threshold voltage offsets (shift values denoted by Δ, Δ1 and Δ2 taught in Ioannou [0009]), and to shift the read threshold voltage offsets according to the shift values (as addressed in Ioannou [0009]).

Claim 11. The storage device of claim 10, wherein the controller further configures a threshold count associated with the shift values in the data structure (counter piter 514 Fig 5), and wherein a number of the read threshold voltage offsets in the joint read voltage threshold offset is equivalent to the threshold count (Piter is the number of iterations which is equivalent to the threshold count).

Claim 12. The storage device of claim 10, wherein the data structure includes a page index associated with the shift values, the page index corresponding to a page type (Page index is stored in controller memory 314 Fig 3. Data structure is associated with shift values and page type, Iouannou [0008]).

Claim 13. A storage device, comprising: a memory (Memory array 202, Ioannou Fig 2, also shown as 312 Ioannou Fig 2); means for shifting and combining read threshold voltage offsets into a joint read voltage threshold offset (comprising control circuit 205, Fig 2, also shown as 308 Fig 3. Determining gTVS, group threshold voltage shift values, and offsets of memory cells [0008]. Repeating loop gTVS and group offset values Δ1 and Δ2 taught in Ioannou [0009]); and a controller configured to (configured to is functional language) store the joint read voltage threshold offset in the memory (205 is configured to store the joint read voltage threshold offset in 314 Fig 3).

Claim 14. The storage device of claim 13, wherein the means for shifting and combining comprises a circuit (control circuit 205 Fig 2 comprises a circuit).

Claim 15. The storage device of claim 13, wherein the means for shifting and combining comprises a shifting and combining module of the controller (Determining gTVS, group threshold voltage shift values, and offsets of memory cells [0008]. Repeating loop gTVS and group offset values Δ1 and Δ2 taught in Ioannou [0009]. Shifting occurs in a module of controller 308 Fig 3.).

Claim 16. The storage device of claim 13, wherein the memory includes multiple read voltage threshold registers (registers in 314 Fig 3), and the controller is configured to store the joint read voltage threshold offset in one of the read voltage threshold registers (controller 308 Fig 3 sotres the joint read voltage threshold offset in one of the registers of 314 Fig 3).

claim 17. The storage device of claim 16, wherein the read threshold voltage offsets are associated with discontinuous memory locations of the one of the read voltage threshold registers (read threshold voltage offsets are associated with groups with a direction of change thus are associate discontinuous memory locations of the read voltage threshold register, Ioannou claim 8).

Claim 18. The storage device of claim 13, wherein the controller further configures a data structure in the memory including a shift value for each of the read threshold voltage offsets (shift values denoted by Δ, Δ1 and Δ2 taught in Ioannou [0009]), and the means for shifting and combining is configured to shift the read threshold voltage offsets according to the shift values (as addressed in Ioannou [0009]).

Claim 19. The storage device of claim 18, wherein the data structure further includes a number of thresholds associated with the shift values (counter piter 514 Fig 5), and wherein a number of the read threshold voltage offsets in the joint read voltage threshold offset is equivalent to the number of thresholds (Piter is the number of iterations which is equivalent to the number of thresholds).

Claim 20. The storage device of claim 18, wherein the data structure includes a page index associated with each of the shift values, the page index being associated with a page type (Page index is stored in controller memory 314 Fig 3. Data structure is associated with shift values and page type, Iouannou [0008]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/
Primary Examiner, Art Unit 2827